DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 11/20/2018. The Examiner notes claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 & 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (KR 101245417 B1), hereinafter Young.
Regarding claim 1. Young discloses a loofah-carrying device [400], comprising: a top end [Fig 6-7; the end with 450 is the top end] and opposing bottom end [Fig 6-7; the end opposite the top end has a hole and is the bottom end], each providing an opening [Fig 6-7] to a cavity [440] configured to accept a bath sponge [Fig 6-7; a bath sponge is accepted inside 400 via 450], wherein the cavity comprises a cross-sectional area that is larger than a cross-sectional area of either opening in the top end and bottom end [Fig 6; the top and bottom end openings are smaller than any part of the internal cavity]; and a gap [460] that extends from the top end to the bottom end [Fig 5-6].

Regarding claim 2. The loofah-carrying device of claim 1, wherein the top end comprises an outer rim portion, an inner rim, and a beveled surface connecting the outer rim portion and the inner rim [Fig 7; the top end opening has an outer rim portion, inner rim, and a bevel surface connecting the outer and inner rims].

Regarding claim 3. The loofah-carrying device of claim 2, wherein a radius of the outer rim portion is larger than a radius of the inner rim [Fig 5-7; as the outer rim extends up the outside surface for a portion it has a larger radius than the inner rim which sloped slightly outwardly through the thickness of the material].

Regarding claim 4. The loofah-carrying device of claim 3, wherein an inner radius of the cavity is larger than both the radius of the inner rim and the radius of the outer rim portion [Fig 7].

Regarding claim 5. The loofah-carrying device of claim 3, wherein the gap enables material of the loofah-carrying device to flex [Fig 5-7 & 9-10; 400 can flex for the manipulation of 300 in and out of 400 and for using the internal surface of the cavity as a cleaner].

Regarding claim 6. The loofah-carrying device of claim 1, further comprising: a first portion [Fig 5-7; in Fig 7 the side of 400 to the left of the figure is the first portion]; and a second portion [Fig 5-7; in Fig 7 the side of 400 to the right is the second portion] mated to the first portion at a mating surface [Fig 5-7; the two portions of 400 are mated together opposite the gap (i.e. 460) at a surface], wherein the gap separates the first portion from the second portion [Fig 5-7].

Regarding claim 7. The loofah-carrying device of claim 6, wherein the first portion and second portion both comprise one or more holes therein that extend from the cavity to outer surfaces of the first and second portions [Abstract; 400 is make of foam which has a plurality of holes that extend from the inner to the outer surfaces of both portions].

Regarding claim 9. The loofah-carrying device of claim 1, wherein the gap comprises a gap transition [Fig 5-7; the gap has transitions at the top and bottom ends of the gap as the gap merges with the openings].

Regarding claim 10. The loofah-carrying device of claim 9, wherein the gap further comprises a modified transition feature that contours at least partially to the gap transition [Fig 5-7].

Regarding claim 11. The loofah-carrying device of claim 1, wherein the cavity comprises a modified cylindrical configuration [Fig 7].

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are in condition for allowance.
In independent claim(s) 12 & 17 none of the prior art references when cited separately or together discloses two halves/portions that are detachably mated at a surface/space with openings at top and bottom to an internal cavity where the cavity's cross section is larger than both cross sections of the openings and a gap extending from both openings separating the two halves/portions and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claim(s) 1, the closest prior art is Young et al. (KR 101245417 B1) but fails to disclose limitations listed above.
Claims 13-16 & 18-20 are considered allowable as a result of being dependent on an allowable independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caldwell et al. (US 20160278588 A1) discloses a loofah carrying device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723